Title: To James Madison from Charles Hicks, David Melton, and Betsy Melton, Ca. 10 October 1816 (Abstract)
From: Hicks, Charles,Melton, David,Melton, Betsy
To: Madison, James


        § From Charles Hicks, David Melton, and Betsy Melton. Ca. 10 October 1816. “The petition of David Melton & Bestsy Melton, heirs & representatives of the late Moses Melton deceased, (the latter of whom was wife of the said Moses,) and Charles Hicks, humbly sheweth, that by a Convention or treaty made at the City of Washington on the 7th. day of January in the year 1806, between Henry Dearborn, then Secretary of War, on the part of the United States, & the Chiefs and Head Men of the Cherokee Nation, in behalf of said Nation, it was among other things agreed & stipulated between the powers contracting that a certain tract of Land two miles in width on the North side of the Tennessee River, & to extend northerly from that River three miles, & bounded as follows, viz, beginning at the mouth of Spring Creek & running up said Creek three miles on a straight line, thence westerly, two miles, at right angles with the general course of said Creek, thence Southerly on a line parallel with the general course of said Creek, to the Tennessee River, thence up said River, by its waters to the place of beginning, should be considered the property of the said Moses Melton & Charles Hicks in equal shares, as by reference to the first article of the said Convention will more fully appear; And your petitioners further state to your Excellency that the estate of the said Moses as well the said Charles Hicks being considerably involved in debt, & your petitioners being desirous of extricating themselves from their difficulties & of removing to another part of the Country they have been induced to dispose of the said tract of land. Accordingly for former services rendered & for a real bona fide & valuable consideration, they have sold the same to Mr. Lewis Winston, of Madison County, Mississippi Territory, & have executed to him a conveyance to the same. It is therefore the will & prayer of your petitioners that your Excellency would recognize the title of Mr. Winston & confirm our deed of conveyance by all the forms & sanctions consistent with your high office & powers & the laws of the United States—either re-granting the same or permitting Mr. Winston to take peaceable & quiet

possession & to occupy & enjoy the same without let or molestation from the said United States or its agents.”
      